Citation Nr: 0511182	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-08 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from October 1943 to May 1946.  
The appellant is the veteran's widow.

This appeal arises from an April 2002 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for the cause of the veteran's death and 
determined that entitlement to DEA was not established.

In December 2004, the Board requested an expert medical 
opinion from the Veteran's Health Administration (VHA).  This 
opinion was rendered in February 2005 and has been associated 
with the record.  A copy was sent to the appellant and her 
representative in February 2005 and they were notified that 
they had 60 days from the date of that letter to respond to 
the VHA opinion.  The appellant has responded indicating that 
she wanted the claim adjudicated by the Board without 
remanding the case back to the RO.  An Informal Hearing 
Presentation was submitted in March 2005 from the appellant's 
representative.  The case is now before the Board for further 
review.


FINDINGS OF FACT

1.  The veteran died in October 2001, at the age of 78.  The 
death certificate listed the immediate cause of death as 
aspiration pneumonia, due to Parkinson's disease and renal 
failure.  An amended death certificate listed the immediate 
cause of death as congestive heart failure, due to aspiration 
pneumonia, Parkinson's disease, and acute renal failure.  

2.  At the time of his death, the veteran was service 
connected for left knee degenerative joint disease, evaluated 
at 40 percent; traumatic synovitis of the left semilunar 
cartilage, evaluated at 10 percent; simple fracture of the 
right ulna (dominant elbow), evaluated at 10 percent; 
bilateral chronic conjunctivitis, evaluated at 10 percent; 
and left thumb scar with a noncompensable evaluation. The 
combined evaluation was 60 percent. 

3.  The evidence does not show that a service-connected 
disability was the cause or contributing cause of the 
veteran's death.  It is less than as likely as not that a 
disability that led to the veteran's death developed in 
service nor is it shown to be related to any in-service 
occurrence or event. 

4. At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.

CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. 
§§ 3.312 (2004).

2.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met. 38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that the veteran developed conditions 
that contributed to his death as a result of his service.  
Specifically, she argues that the contributing cause of the 
veteran's death was aspiration pneumonia which he developed 
because he was wheelchair-bound due to his service-connected 
left knee disability.   

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
in or aggravated by active service either caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310 (West 2002).  The VA regulation implementing 
the cause of death statute, 38 C.F.R. § 3.312, reads as 
follows:

(a) General.  The death of a veteran will 
be considered as having been due to a 
service- connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.

(b) Principal cause of death.  The 
service- connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto.

(c) Contributory cause of death. (1) 
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.

(2) Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though 100 percent 
disabling) but of a quiescent or static 
nature involving muscular or skeletal 
functions and not materially affecting 
other vital body functions.

(3) Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were debilitating effects and 
general impairment of health to an extent 
that would render the person materially 
less capable of resisting the effects of 
other disease or injury primarily causing 
death.  Where the service-connected 
condition affects vital organs as 
distinguished from muscular or skeletal 
functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not be 
reasonable to hold that a service-
connected condition accelerated death 
unless such condition affected a vital 
organ and was of itself a progressive or 
debilitating nature.

According to his death certificate dated October 2001, the 
immediate cause of the veteran's death was aspiration 
pneumonia, due to Parkinson's disease and acute renal 
failure.  The death certificate was certified by Randall 
Rigdon, M.D.  In June 2004, Dr. Rigdon completed an 
amendment to the death certificate.  The amendment listed 
the immediate cause of the veteran's death as congestive 
heart failure, due to aspiration pneumonia, Parkinson's 
disease, and acute renal failure.

The Board acknowledges that there is evidence to the effect 
that the veteran's service-connected left knee disability 
contributed to his death.  In September 2002, the veteran's 
physician, Julian Kyle, M.D., wrote to the RO stating that 
his patient had died due to pneumonia and complications of 
heart disease.  Dr. Kyle added that the veteran, "was 
wheelchair bound, due primarily to his leg injury, but also 
in some measure to his heart disease (coronary artery 
disease and congestive heart failure.)  His immobility was 
almost certainly a major contributor to his developing, and 
even succumbing to, pneumonia."  Also in September 2002, 
Dr. Rigdon wrote to the RO, stating the veteran's "death 
was a result of pneumonia, acute renal failure and CHF, 
which were all direct causes of his confinement to a 
wheelchair, which was a cause of a disability he sustained 
in the military."  Allowing the benefit of the doubt to the 
appellant, it appear Dr. Rigdon intended to write that the 
veteran's pneumonia and other conditions were all directly 
caused by his confinement to a wheelchair, rather than that 
"were all direct causes."  In May 2003, the Dr. Kyle again 
wrote to the RO, offering the following opinion:

As you know [the veteran] was 
wheelchair bound due primarily to his 
leg injury but also in some measure to 
his heart disease.  Immobility, as any 
physician will attest to is a major 
contributor to development of many 
diseases including pneumonia.  In my 
opinion, while [the veteran] did not 
die as a direct result of his leg 
injury, he did die from complications 
related to his leg injury.  Immobility 
because of his leg injury without 
question contributed to his contracting 
pneumonia. 

Dr. Kyle's and Dr. Rigdon's opinions are supported, to some 
extent, by the veteran's treatment records.  For example, an 
October 1999 VA examination report indicated that the 
veteran, "has very limited walking with a walker because of 
his inability with his knee as well as Parkinson's.  How 
much of this inability of this inability to walk is coming 
from Parkinson's and how much is coming from his knee cannot 
be ascertained."  In addition, a July 2000 VA treatment 
report indicated:

[The veteran] was hospitalized 3-14-00 
for pneumonia secondary to restrictive 
lung disease caused by his severe 
Parkinson's disease.  He is further 
disabled due to progression of his 
degenerative disease of his knee joints 
and rigidity of his muscles associated 
with Parkinson's disease.  His ability 
to walk with a walker is extremely 
limited and dangerous at best due to 
falls.  His general condition is 
consistent with advanced degenerative 
of the knees and severe end stage 
Parkinson's disease.

In September 2000, the same VA examiner reported that the 
veteran could not walk due to his service connected knee 
condition which was exacerbated by Parkinson's disease.

Although the above medical opinions are competent to 
establish that the veteran's service-connected knee 
condition contributed to his inability to walk, they are not 
probative evidence that the veteran's knee disability 
contributed substantially or materially to his death.  There 
is objective, competent, and probative evidence supporting a 
contrary opinion.

In December 2004, the Board referred the records in this 
case to the Veterans Health Administration (VHA) to obtain 
expert medical opinions in the case as to the following:

[W]hether it is at least as likely as 
not (fifty percent probability or more) 
that the veteran's service connected 
disability substantially or materially 
contributed to his death or whether 
that was otherwise a causal connection 
between the veteran's service-connected 
knee injury and his death.

In a medical expert opinion dated February 2005, the VA 
medical specialist did a comprehensive review of the 
veteran's claims file and came to the following conclusion:

After reviewing patient's chart is 
seems unlikely that the patient's 
service-connected disability did 
substantially contribute to his death.  
It is difficult to ascertain what 
contributed more to this patient's 
inability to walk and confined him to a 
wheelchair: knee injury vs. progressive 
Parkinson's disease.  However, given 
that Parkinson's was already documented 
to have caused Dysphagia, it seems 
overwhelmingly likely that Parkinson's, 
and not the knee injury, was the major 
precipitating cause of aspiration and 
subsequent expiration.

First, it is noted that the VA specialist acknowledged that 
the veteran's confinement to a wheelchair could be partly 
due to his service-connected knee disability.  However, the 
VA specialist noted evidence that the veteran's immobility 
was also due to his Parkinson's disease. For example, in 
April 1999, a progress note by Dr. Anderson states, 
"inefficient use of walker secondary to shuffling gait of 
Parkinson's disease . . . mobility and function could be 
improved with a motorized scooter or chair."  In addition, 
the claims file contains a December 1998 letter from the 
veteran's treating physician, Dr. Morgan, indicating he had 
"Parkinson's- severe to moderately severe with limitations 
or daily living secondary to motor retardation, and symptoms 
of Parkinson's."  A January 1999 letter from another 
physician, Dr. Carter, stated that he was seen regularly for 
falls "due to his Parkinson's disease.  He has times when 
he is severely involved and has difficulty standing, 
sitting, or ambulating."  

Moreover, in support of his opinion, the VA specialist cited 
a medical study indicating, "Dysphagia can result from 
dysfunction at the mouth, pharynx, and esophagus and may 
predispose patients with Parkinson's to aspiration.-  
Gastrointestinal dysfunction in Parkinson's disease.  
Pfieffer RF. Lancet Neurol 01-Feb-2003, 2,2-107-116."  In 
addition, the specialist referenced evidence from the 
veteran's claims file, including a January 2001 pulmonary 
progress note showing the veteran had "restrictive 
impairment secondary to Parkinson's Disease and Kyphosis, 
which lead to recurrent bronchitis episodes and 
aspiration."  Although the VA specialist noted the veteran 
had been diagnosed with dysphagia, there is no such 
diagnosis in the claims file.  However, the VA specialist 
cited treatment notes from September 2001 showing the 
veteran was having difficulty swallowing pills.  A speech 
therapist recommended that the veteran eat moist foods 
slowly and sitting upright.  

Other evidence supporting the specialist's opinion includes 
a December 2000 VA treatment note indicating the veteran 
"sits with his head hanging forward due to poor muscle 
control."  The physician writing the note concluded that 
this cramped position caused the veteran to have pneumonia 
and other respiratory problems.  An April 1999 note by Dr. 
Anderson shows the veteran's "bent over stance is 
compromising his lungs."  Also, an August 2000 treatment 
note shows the veteran had Parkinson's with Kyphosis, 
recurrent pneumonia, and chronic obstructive and restrictive 
impairment.  Finally, a February 2001 note lists impressions 
including "COPD with restrictive impairment related to 
Parkinson's and kyphosis; recent bronchitis; and recurrent 
pneumonia- ?aspiration."

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993.)  In this case, the Board attaches 
more credibility and weight to the VA specialist's opinion 
because it is based on a review of all the records.  Neither 
Dr. Kyle nor Dr. Rigdon even discussed the veteran's 
Parkinson's disease (except in noting it on his death 
certificate) or acknowledged it's possible role in the 
veteran's immobility.  Given the severe impact of the 
veteran's Parkinson's disease on his health, the doctors' 
silence on this matter indicates that they could not have 
reviewed the veteran's claims file in its entirety.  In 
addition, the VA specialist's opinion is more probative 
because he discussed the veteran's history of respiratory 
problems due to Parkinson's disease.  The Board finds the VA 
specialist's opinion to be more reasoned- based on the 
veteran's particular history and not a mere generalization 
that "immobility . . . is a major contributor to the 
development of . . . pneumonia."
Finally, the Board has also considered the appellant's and 
her daughter's testimony during a June 2003 hearing before a 
Decision Review Officer.  However, the appellant's and her 
daughter's statements are not competent evidence of a nexus 
between the veteran's death and his service-connected knee 
disability.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

As such, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim for service 
connection for the cause of the veteran's death.  In light of 
the lack of probative evidence establishing a link between 
the veteran's death and service, the Board finds that service 
connection for the veteran's cause of death is not warranted. 
38 U.S.C.A. § 1110, 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).  

II. Entitlement to DEA benefits

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature. See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.

The record shows that at the time of the veteran's death in 
October 2001, none of his service-connected disabilities was 
rated as totally disabling, and that his combined disability 
rating was 60 percent.  Moreover, the record shows that none 
of his service-connected disabilities was at any point during 
his lifetime rated as 100 percent disabling.  Since service 
connection for the cause of the veteran's death is not 
warranted, and as the veteran, when he died, did not have a 
service-connected total disability that was permanent in 
nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.

III. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's April 2002 decision that the criteria 
for service connection for the cause of the veteran's death 
eligibility to Dependents' Educational Assistance had not 
been met.  This notice also informed the appellant of the 
reasons and bases for the RO's decision.  In January 2001, 
the appellant received notice of the VCAA and a description 
of what the evidence must show to establish entitlement to 
service connection.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the RO 
decision, the VCAA letter, and SOCs sent to the appellant 
notified her of the information and evidence needed to 
substantiate the claims and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in April 
2002, after the appellant received VCAA notice in January 
2001.  The letter notified the appellant of VA's duty to 
develop her claims pursuant to the VCAA's provisions, to 
include the duties to develop for "such things as medical 
records, employment records, or records from other federal 
agencies."  The appellant was also informed that VA would 
make reasonable efforts to help her get evidence necessary to 
support her claims.  This VCAA notice, combined with the 
SOCs, clearly complied with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records and personnel records from the 
National Personnel Records Center (NPRC) as well as private 
and VA medical treatment records.   In addition, the Board 
requested and received an opinion from a VA medical 
specialist.  Therefore, a remand for another opinion is not 
necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed.Cir. 2003).  Accordingly, the Board finds 
that there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA under Chapter 35, Title 38, United States 
Code, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


